      Case 4:19-cv-03804 Document 1 Filed on 10/03/19 in TXSD Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

TARA ZACHARY                                 §
Plaintiff,                                   §
                                             §
v.                                           §
                                             §                     No. ______________
HORACE ALLISON, only in his official         §
capacity as CEO of the Harris County Housing §
Authority,                                   §
GERALD WOMAK [sic],                          §
JOE VILLARREAL,                              §
JOE ELLIS,                                   §
DR. ADRIANA TAMEZ,                           §
KERRY WRIGHT,                                §
     Commissioners of the Harris County      §
     Housing Authority, in their official    §
     capacities only                         §
THE HARRIS COUNTY HOUSING                    §
AUTHORITY                                    §
Defendants.                                  §

                     DEFENDANTS’ JOINT NOTICE OF REMOVAL

       In accordance with 28 U.S.C. §§ 1331 and 1441, Defendants Harris County Housing

Authority (“HCHA” or the “Authority”), Horace Allison (Allison), Gerald Womack (Womack),

Joe Villarreal (Villarreal), Joe Ellis (Ellis), Dr. Adriana Tamez (Tamez), and Kerry Wright

(Wright) file their Joint Notice of Removal and state:

                                STATEMENT OF THE CASE

       1.      This fair housing and disability discrimination case arises under the Fair Housing

Act, 42 U.S.C. §§ 3601-3631 (“FHA”) and Rehabilitation Act of 1973, 29 U.S.C. §§ 720-753a

(“Rehabilitation Act”).

       2.      Plaintiff Tara Zachary named HCHA, Allison, Womack, Villareal, Ellis, Tamez,

and Wright in a lawsuit filed in the 61st District Court of Harris County, Texas styled Tara

Zachary v. Horace Allison, only in his official capacity as CEO of the Harris County Housing
      Case 4:19-cv-03804 Document 1 Filed on 10/03/19 in TXSD Page 2 of 7



Authority, Gerald Womak [sic], Joe Villarreal, Joe Ellis, Dr. Adriana Tamez, Kerry Wright,

Commissioners of the Harris County Housing Authority, in their official capacities only, the

Harris County Housing Authority; No. 2019-69284; In the 61st District Court of Harris County,

Texas. Upon information and belief, Plaintiff has not made a jury demand.

      PLAINTIFF ADMITS THAT HER CLAIMS ARISE UNDER FEDERAL LAW

       3.      HCHA was established by Harris County Commissioners Court on March 20,

1975 for the specific purpose of “provid[ing] low income housing in conjunction with provisions

of the United States Housing Act of 1937, 42 U.S.C. §§ 1437 et seq.” See Tex. Atty. Gen. Op.

DM-434 (1997) (citing TEX. LOC. GOV'T CODE ANN. § 392.052(f) for reasons Texas housing

authorities exist).   In this regard, Plaintiff and Defendants agree:        “HCHA is the local

administrator of” “a federally subsidized housing program.” Pet. ¶ 19.

       4.      Precisely for this reason, Plaintiff’s Petition contains numerous admissions that

her causes of action arise under the FHA and Rehabilitation Act. Specifically, she alleges in

paragraphs 15-22, and 6 [sic] of her Petition that she “is a disabled individual . . . [who] has been

a recipient of housing assistance through the Section 8 Housing Choice Voucher (“Voucher”)

[sic] for over 10 years,” “[i]n order to qualify for her housing assistance, Zachary's income and

source for her income is reported annually to HCHA” and, therefore, “[a]t least once each year

for the last 2-3 years, HCHA has provided written certification to the federal government that it

has verified the source and amount of Zachary’s income,” “Tom [is] a private landlord who was

willing to accept her [Housing Choice] Voucher,” “DEFENDANTS AND THE SECTION 8

HOUSING CHOICE VOUCHER PROGRAM[:] The Section 8 Housing Choice Voucher

Program (‘the HCV Program’) is a federally subsidized housing program administered on the

national level by the United States Department of Housing and Urban Development (‘HUD’)”




                                                 2
      Case 4:19-cv-03804 Document 1 Filed on 10/03/19 in TXSD Page 3 of 7



while “HCHA is the local administrator of the HCV Program through which Zachary receives

her Voucher,” “HCHA's Administrative Plan incorporates, and is subject to, the federal rules

and procedures for the HCV program,” “HCHA’s official policies . . . incorporate the federal

requirements” promulgated by HUD in accordance with the FHA, and the individual Defendants

are responsible for ensuring compliance with “federal law.” (emphasis added). Pet. ¶¶ 15-22.

       5.      Plaintiff’s Petition also references HCHA’s Administrative Plan which, itself,

contains (literally) hundreds of references to the Federal statutes, regulations, and guidances that

apply to the HCV Program. As just one example, in paragraph 41, Plaintiff asserts that:

       HCHA's official policy, as set out at Part 2-II.E of the Administrative Plan, states
       ‘The PHA must approve a request for an accommodation if the following three
       conditions are met:

               a.      The request was made by or on behalf of a person with a disability.

               b.      There is a disability-related need for the accommodation.

               c.      The requested accommodation is reasonable, meaning it would not
                       impose an undue financial and administrative burden on [HC]HA,
                       or fundamentally alter the nature of [HC]HA’s HCV operations
                       (including the obligation to comply with HUD requirements and
                       regulations). [sic]

(emphasis added).

       6.      As referenced in Petition paragraph 41, the subject of Chapter 2 of HCHA’s

Administrative Plan is “disability discrimination prohibited by the Fair Housing Act.” (Ex. 1).1

Similarly, Paragraph II.E of the Plan expressly incorporates the guidances entitled “Joint

Statement of the Departments of HUD and Justice: Reasonable Accommodations under the Fair

Housing Act” and HUD “Notice PIH 2010-26,” each of which discusses disability discrimination

in housing programs covered by federal law. Id. (Ex. 2; Ex. 3).

1
 To preserve space, only Chapters 1 and 2, and the Table of Contents, of the Administrative Plan
are attached as Exhibit 1.



                                                 3
      Case 4:19-cv-03804 Document 1 Filed on 10/03/19 in TXSD Page 4 of 7



          7.    Indeed, the very first paragraph of the Administrative Plan provides notice to

Plaintiff that HCHA “receives its funding for the Housing Choice Voucher (HCV) program from

the [United States] Department of Housing and Urban Development,” and has “enter[ed] into an

Annual Contributions Contract with HUD to administer the program requirements on behalf of

HUD.” As a result, HCHA “must ensure compliance with federal laws, regulations and notices

and must establish policy and procedures to clarify federal requirements and to ensure

consistency in program operation.” (Ex. 1).

          8.    Paragraph 1-IB of the Administrative Plan declares that “[t]he Section 8 tenant-

based Housing Choice Voucher (HCV) assistance program is funded by the federal government

and administered by the Harris County Housing Authority (HCHA) for the jurisdiction of Harris

County, Texas.” (Ex. 1).

          9.    Finally, Plaintiff’s exhibits A,D-E, H-J are replete with references to various

federal statutes, regulations, and guidances. In fact, in the document Plaintiff titles “Appeal of

Informal Hearing Decision,” her attorneys acknowledge time and again that this case is based

upon federal law.    (Pet. @ Ex. I) (arguing “[t]he hearing officer’s decision is contrary to

applicable Federal . . . law, HUD regulations or requirements of the annual contributions contract

between HUD and [HCHA]” and referencing 24 C.F.R. §§ 966.54, .57, .551, .552, .555;

Goldberg v. Kelly, U.S. 254 (1970); and Robinson v. DC Hous. Auth., 660 F.Supp.2d 6 (D.D.C.

2009)).

          10.   The “Section 8 Housing Choice Voucher” program terms and conditions

referenced throughout the Petition and Administrative Plan are contained in 24 CFR §§ 982.1-

.643, which HUD promulgated under Section 8 of the United States Housing Act of 1937, 42

U.S.C § 1437f.




                                                4
      Case 4:19-cv-03804 Document 1 Filed on 10/03/19 in TXSD Page 5 of 7



       11.     Likewise, the provisions of the Rehabilitation Act forbidding discrimination on

the basis of disability are incorporated into Section 3604 of the FHA and 24 C.F.R. §§

8.1, 8.4(a). Brown v. Harris Cnty. Hous. Auth., No. 4:15-CV-02847, 2018WL3080880 at *7-8,

(S.D. Tex. Jan. 11, 2018) adopted 2018WL1250445 (Mar. 12, 2018), appeal dism’d No. 18-

20224, 2018 WL 4922955 (5th Cir. Jul. 2, 2018) (attached as Ex. 4).

       12.     Thus, the acts or omissions alleged against HCHA and the individuals directly

relate to Plaintiff’s receipt or termination of benefits under the FHA, and a supposed failure to

accommodate under the FHA and Rehabilitation Act. Consequently, the court must conclude

that Plaintiff’s claims arise under federal law and removal is warranted.

                                 TIMELINESS OF REMOVAL

       13.     On September 24, 2019, Plaintiff e-mailed some of the Defendants a copy of

Plaintiff's Original Petition. Because less than 30 days have passed since Defendants received

notice, this removal is timely under 28 U.S.C. § 1446(b).

                     ATTACHMENT OF STATE COURT PLEADINGS

       14.     Defendants have attached to this Notice as Exhibit 5, all executed state court

process. Copies of the relevant state court pleadings are attached as Exhibit 6, state court orders

are attached as Exhibit 7, and the docket sheet is attached as Exhibit 8. An Index of Matters

Being Filed is Exhibit 9. Exhibit 10 is a list of all counsel of record.

                    NOTICE OF REMOVAL GIVEN TO STATE COURT

       15.     Defendants have filed a Notice of Removal to Federal Court with the 61st Judicial

District Court of Harris County, Texas on the date of this filing with the United States District

Court for the Southern District of Texas, Houston Division. A copy of the notice provided to the

state court is attached to this Notice and is contained in Exhibit 11.




                                                  5
      Case 4:19-cv-03804 Document 1 Filed on 10/03/19 in TXSD Page 6 of 7



       THEREFORE, Defendants, Harris County Housing Authority (“HCHA” or the

“Authority”), Horace Allison (Allison), Gerald Womack (Womack), Joe Villarreal (Villarreal),

Joe Ellis (Ellis), Dr. Adriana Tamez (Tamez), and Kerry Wright (Wright) respectfully request

that further proceedings in the state court action be discontinued, that Cause Number 2019-

69284, in the 61st District Court of Harris County, Texas be removed to the United States District

Court for the Southern District of Texas, Houston Division, and that this court assume full

jurisdiction over the action as provided by law.

                                                        Respectfully submitted,


                                                                                 __________
                                                        Scott Lemond, General Counsel
                                                        Assistant Harris County Attorney
                                                        State Bar No. 0791097
                                                        P.O. Box 53028
                                                        Houston, Texas 77052
                                                        Telephone: (713) 669-4510
                                                        Telecopier: (713) 669-4594


                                                        ATTORNEYS FOR DEFENDANT
                                                        HARRIS COUNTY HOUSING
                                                        AUTHORITY

OF COUNSEL

VINCE RYAN
Harris County Attorney
1019 Congress, 15th Floor
Houston, Texas 77002
Telephone: (713) 755-5101
Telecopier: (713) 755-8924




                                                   6
      Case 4:19-cv-03804 Document 1 Filed on 10/03/19 in TXSD Page 7 of 7



                                CERTIFICATE OF SERVICE

       I certify that I served a copy of this document to all counsel of record in accordance with
the Federal Rules of Civil Procedure on October 3, 2019.



                                             Scott Lemond




                                                7
